Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are currently pending in the present application.
Claims 1-2 and 5-8 have been previously presented; claims 3-4 are original; and claim 9 is new.
Response to Amendment
The amendment dated 08 February 2021 has been entered into the record.
Response to Arguments
Applicant argues that prior art reference of record Fukuda does not disclose or suggest that the cholesteric liquid crystal has a helical axis, as claimed in claim 1. This conclusion by the applicant is not factually accurate. Cholesteric liquid crystal material inherently has a helical axis (see attached copy from Fundamentals of Liquid Crystal Devices, Chapter 10, p. 342 which states, “Cholesteric (Ch) liquid crystals have a helical structure in which the liquid crystal director twists around a perpendicular axis named the helical axis…”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano (US 20020063819), of record, in view of Fukuda (US 20090033839), of record.
Re: claim 1, Yano discloses an optical film (Fig. 1) in which a cholesteric liquid crystalline phase is fixed (para. 20), and when a refractive index in a Z-axis direction is nz with a thickness direction of the optical film as a Z-axis, a refractive index in an X-axis direction is nx with one in-plane direction in which the refractive index is maximum and which is perpendicular to the Z-axis as an X-axis, a refractive index in a Y-axis direction is ny with an in-plane direction perpendicular to the X-axis as a Y-axis, and the uniaxial direction is the Y-axis direction, an Nz defined by Equation (1) is 0.2 to 0.75 (para. 15 discloses 0.1 to 0.4, which overlaps the claimed range), where Nz = (nx-nz)/(nx-ny) (equation disclosed in para. 15).
Yano does not directly disclose that a helical axis of the cholesteric liquid crystalline phase is aligned in an in-plane uniaxial direction.
Fukuda discloses that a helical axis of the cholesteric liquid crystalline phase is aligned in an in-plane uniaxial direction (para. 120).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the helical axis of the cholesteric liquid crystalline phase be aligned in an in-plan uniaxial direction, as disclosed by 
Re: claim 9, Yano and Fukuda disclose the limitations of claim 1, and Fukuda further discloses that the helical axis of the cholesteric liquid crystalline phase is aligned in a direction parallel to a surface of the optical film (para. 120 discloses the liquid crystalline material comprising cholesteric LC [inherently helical] and dischotic LC such that the material is helically aligned parallel to the surface; see also para. 123).
Claims 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano, in view of Fukuda and Uchiyama (US 6565974), of record.
Re: claim 2, Yano and Fukuda disclose the limitations of claim 1, and while Yano discloses that any suitable orientation system, such as a rubbing treatment or electromagnetic alignment, may be used, Yano does not explicitly disclose stretching as the orientation method.
Uchiyama discloses that the optical film is a stretched film stretched in the x-axis direction (col. 16, lines 31-34; col. 24, lines 6-10).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the optical film be stretched in the x-axis direction, as disclosed by Uchiyama, in the device disclosed by Yano and Fukuda for the purpose of having the phase of light being transmitted through the layer delayed in only a single direction.
Re: claim 3, Yano and Fukuda disclose the limitations of claim 1; however, neither reference directly discloses a reverse wavelength dispersion liquid crystal 
Uchiyama discloses a reverse wavelength dispersion liquid crystal compound is included as a liquid crystal compound constituting the cholesteric liquid crystalline phase (col. 6, lines 47-49 disclose that Fig. 10 & Example 17 include a cholesteric liquid crystal layer 5; and Table 8 in col. 34 discloses reverse wavelength dispersion where R(450)/R(550) = 0.849 and R(650)/R(550) = 1.041).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a reverse wavelength dispersion liquid crystal compound is included as a liquid crystal compound constituting the cholesteric liquid crystalline phase, as disclosed by Uchiyama, in the device disclosed by Yano and Fukuda for the purpose of having near uniform dispersion along all wavelengths of visible light.  By keeping dispersion near uniform, the viewing angle of transmitted light is improved.
Re: claim 4, Yano, Fukuda, and Uchiyama disclose the limitations of claim 2, and Uchiyama further discloses a reverse wavelength dispersion liquid crystal compound is included as a liquid crystal compound constituting the cholesteric liquid crystalline phase (col. 6, lines 47-49 disclose that Fig. 10 & Example 17 include a cholesteric liquid crystal layer 5; and Table 8 in col. 34 discloses reverse wavelength dispersion where R(450)/R(550) = 0.849 and R(650)/R(550) = 1.041).
Re: claim 5, Yano and Fukuda disclose the limitations of claim 1; however, neither reference directly discloses that the optical film comprises a λ/4 plate.

It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the optical film comprise a λ/4 plate, as disclosed by Uchiyama, in the device disclosed by Yano and Fukuda for the purpose of reducing reflectivity.  By reducing reflectivity, contrast is improved (see col. 33, lines 53-58).
Re: claim 6, Yano, Fukuda, and Uchiyama disclose the limitations of claim 4, and Uchiyama further discloses that the optical film (Fig. 10) comprises a λ/4 plate 3 (col. 33, line 65 discloses λ/4 plate; see also col. 6, lines 47-49).
Re: claim 7, Yano and Fukuda disclose the limitations of claim 1; however, neither reference directly discloses that the optical film comprises a λ/2 plate.
Uchiyama discloses that the optical film (Fig. 10) comprises a λ/2 plate (col. 33, line 65 discloses λ/2 plate; see also col. 6, lines 47-49).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the optical film comprise a λ/2 plate, as disclosed by Uchiyama, in the device disclosed by Yano and Fukuda for the purpose of reducing reflectivity.  By reducing reflectivity, contrast is improved (see col. 33, lines 53-58).
Re: claim 8, Yano, Fukuda, and Uchiyama disclose the limitations of claim 6, and Uchiyama further discloses that the optical film (Fig. 10) comprises a λ/2 plate (col. 33, line 65 discloses λ/2 plate; see also col. 6, lines 47-49).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871